EDWARD P. HILL, Judge.
Appellant filed this habeas corpus proceeding contending that he should only have to serve three years in prison under his conviction for uttering forged checks. He received three years on each of two separate counts, and the judgment apparently provided that they run consecutively.
Appellant argues that the “receipt” given to the sheriff and acknowledged by the warden of the penitentiary at the time of his delivery to the warden only specified one, three-year term. The judgment of conviction is controlling, not the receipt the sheriff gets on which he bases his claim for transporting the prisoner.
Furthermore, there is no showing that the remedy by motion pursuant to RCr 11.42 is inadequate. This being the case, habeas corpus is not available. Ayers v. Davis, Ky., 377 S.W.2d 154 (1964).
The judgment is affirmed.
All concur.